Citation Nr: 1634586	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-16 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction of the disability rating assigned for depressive disorder not otherwise specified (NOS) from 30 percent to 10 percent, effective June 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from January 1978 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  In a March 2010 rating decision, the RO reduced the evaluation for the Veteran's service-connected depressive disorder NOS from 30 percent to 10 percent, effective from June 1, 2010.

2.  At the time of the March 2010 rating decision, the 30 percent evaluation had been in effect for less than five years.

3.  The evidence does not establish an improvement in the Veteran's depressive disorder NOS symptoms under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the disability rating for depressive disorder NOS from 30 percent to 10 percent was not proper, and the 30 percent rating is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344(c), 4.130, Diagnostic Code 9435 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Requirements

Where a reduction in evaluation of a service-connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor, and be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The beneficiary will be informed that he or she may request a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(i).

Initially, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105 in reducing the Veteran's evaluation.  The RO provided the Veteran with a letter in December 2009, notifying her of the proposed reduction in the corresponding rating decision, her right to present additional evidence within 60 days, and her right to request a hearing.  The Veteran did not provide additional evidence or request a hearing.  The subsequent March 2010 decision was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.

Propriety of the Reduction

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In the rating schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

These are such important safeguards that the United States Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a veteran's disability rating, however, VA must comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  These provisions require that VA rating reductions, as with all VA rating decisions, be based on review of the entire history of the disability.  Faust v. West, 13 Vet. App. 342, 349 (2000) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, Brown, 5 Vet. App. at 420, and Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

In any rating reduction case, VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[T]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.") and 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

At the time of the March 2010 rating decision, the 30 percent rating for the Veteran's service-connected depressive disorder NOS had been in effect since February 1, 2008, which was a period of less than five years.  Consequently, the provisions of 38 C.F.R. § 3.344(c), which apply to evaluations in effect for less than five years, are for application in this case.  See 38 C.F.R. § 4.10. In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. §§ 4.10, 3.44(c), the Board has reviewed the entire record.  

The Veteran's depressive disorder NOS is rated under Diagnostic Code 9435.  38 C.F.R. § 4.130.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  

Under Diagnostic Code 9435, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

After applying the facts in this case to the legal criteria set forth above, the Board finds that the reduction at issue was not proper as the evidence does not show that improvement in the veteran's ability to function under the ordinary conditions of life and work.  

The Veteran's original 30 percent rating for depressive disorder was assigned based on the results of a September 2007 VA examination.  See March 2008 Rating Decision.  During the September 2007 VA examination, no problems were observed regarding the Veteran's orientation, concentration, speech, appearance, hygiene, or behavior. In addition, the examiner did not find an impairment regarding her thought processes, judgment, or abstract thinking.  However, her affect and mood were abnormal as she experienced episodes of weepiness and irritability.  In addition, she had a sleep impairment as well as a mild memory impairment involving names, directions, and recent events.  The Veteran had no difficulty understanding commands.  

The Veteran's symptoms of a sleep impairment, concentration/memory difficulties, episodes of dysphoria, weepiness, low energy or motivation, and anhedonia occurred 1 to 2 times a week and lasted 3 to 4 hours.  During these episodes, the Veteran was withdrawn, removed, and perceived to be irritable by family members.  The Veteran also had symptoms of a depressed mood and suspiciousness.  She felt that others were plotting against her during her dysphoric episodes.  However, there was no history of delusions, hallucinations, or obsessional rituals.  In addition, the examiner found that the Veteran posed no threat or persistent danger or injury to herself or others.  She denied having homicidal or suicidal ideation.  With the exception of concentration and memory problems, most of the Veteran's symptoms were improved with the use of Wellbutrin medication.

Regarding her social functioning, the Veteran reported that she was less willing to be with people or participate in social activities.  Although her relationship with her work supervisor and coworkers was fine, she experienced diminished overall social functioning and work effectiveness.  The examiner determined that the Veteran had difficulty in establishing and maintaining effective work and social relationships. The examiner explained that her symptoms of dysphoria, anhedonia, and difficulties with concentration as well as memory adversely affected her personal relationship, work efficiency, and social functioning.

The examiner stated that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The diagnosis was depressive disorder NOS.  The examiner determined that she was capable of managing her financial affairs, and she was given a GAF score of 55.

During a subsequent October 2007 VA general medical examination, the examiner described the Veteran as coherent, alert, and oriented times three.  There were no problems found with her behavior, affect, comprehension, or memory.  The examiner also stated that there were no signs of apprehension, anxiety, or depression.

The Veteran was provided with another VA examination for her depressive disorder NOS in December 2009.  At the time of the examination, the Veteran was well-groomed, friendly, and cooperative.  Her mood was euthymic and her affect was full and reactive.  The Veteran informed the examiner that she was doing pretty well, but she had no memory and sometimes cried for no reason.  She also stated that that could sometimes feel "kind of neutral on life."  However, the Veteran maintained her previous denials of suicidal or homicidal ideation.  

The Veteran experienced her reported symptoms with a frequency ranging from daily to weekly.  The examiner stated that these symptoms occurred at a sub-clinical level of severity.  Despite the Veteran's reports regarding her memory, the examiner found the Veteran's attention, memory, and judgment to be within normal limits.  In addition, her behavior was unremarkable.  The examiner also did not find any limitation in the Veteran's thought processes or communication.  In addition, there continued to be no delusions or hallucinations.  The Veteran continued to take Wellbutrin medication.  She indicated that the medication was working, but it sometimes made her feel more "neutral."  

In terms of personal relationships, the Veteran reported that her marriage of more than 30 years was fine, and her relationship with her two adult children was great.  She described her overall social functioning as pretty good.  She reported having fun through activities such as riding motorcycles with her husband and participating in a bowling league.  The examiner noted that the Veteran had been retired since 2008, but she performed volunteer work.  According to the examiner, the Veteran did not have any impairment in her activities of daily living as a result of a psychiatric disorder.

The diagnosis was still depressive disorder, NOS, but the examiner stated that the disability was in partial remission.  The GAF score was 75.  Based on the findings from the examination, the examiner opined that the Veteran did not have even transient or mild symptoms with a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner explained that the Veteran did not report that her symptoms interfered significantly with her current occupational and social functioning.  She was still able to manage her finances.  The examiner noted that the examination was conducted over a period of 45 minutes.  The examiner added that the Veteran was permitted as much time as she needed to include whatever additional information she wished, and she voiced no concerns or complaints when asked about her experience during the examination.

Following the March 2010 rating decision, additional medical evidence was associated with the record.  In a November 2009 record from the 96th Medical Group, the Veteran reported that her husband felt that her depression symptoms were worsening.  However, the Veteran did not feel that they were uncontrolled.  Shortly thereafter, a December 2009 record noted the Veteran's belief that her husband misattributed her desire to be alone for depression.  She adamantly denied feeling depressed.  However, she did feel less happy than usual and wondered if a change in medication was needed.  She also reportedly wanted to discontinue her anti-depressant medications completely due to her euthymic mood.  

The December 2009 record from the 96th Medical Group also noted that a mental status examination revealed that the Veteran was alert and oriented times four.  She was noted to be verbal, pleasant, and cooperative with good eye contact.  Her affect was congruent with her reportedly good mood.  Her thought processes were logical and linear, and her speech was clear.  There was no evidence of delusions or hallucinations.  She also denied homicidal or suicidal ideation.  Although the Veteran had been referred for depression, she was given no Axis I psychiatric diagnosis.  The record stated that she was encouraged to maintain her engagement in pleasurable activities and continue optimistic thinking to prevent depression.  The record noted that she should continue with her medication unless directed otherwise by her provider.  The Veteran's depressive symptoms appeared to be well-controlled with the current antidepressant medication.

In March 2010, a record from the 96th Medical Group authored by E.Z., a physician's assistant, stated that the Veteran was able to communicate effectively, with no learning disability or language barrier identified.  The Veteran denied having any worsening symptoms, but she had not experienced an overall improvement.  She also denied homicidal or suicidal ideation.  The record recommended that she continue to follow up with mental health, go outside, and try to increase her activity.  The assessment was depression.  

In an April 2010 letter, E.Z, who reportedly treated the Veteran for depression over the past two years, stated that her symptoms were stable with the use of Wellbutrin.  However, the Veteran reported not feeling any notable improvement.  There were still no problems with homicidal or suicidal ideation.  The Veteran also reported having some feeling of loss of interest and pleasure.  E.Z. consequently opined that the Veteran had not reported sufficient improvement in her symptoms for her medication to be reduced or discontinued.

The Board notes the Veteran's contention that the December 2009 report from the 96th Medical Group that she had requested to discontinue her Wellbutrin medication was an incorrect entry in her medical records.  See May 2012 VA Form 9.  Instead, she contends that she requested a change in her medication due to the fact that it was not working well.  The Board observes that the record in question noted that the Veteran was interested in either a change in medication or cessation of antidepressant medications.  As this record reported the Veteran's current contention as well as her interest in stopping her medication, it appears to be accurate.

In an April 2010 statement, the Veteran's husband reported that the only improvement he had ever seen in the Veteran's symptoms occurred when she began to take Wellbutrin.  However, she could still have lows regarding her symptoms.  He described her emotional range as limited, and there were times when her daily functioning was difficult.  The Veteran's husband believed that she needed a higher dose of her Wellbutrin medication.  In an April 2010 statement, the Veteran stated that her current doctor felt that nothing had changed in her condition.  She still experienced crying episodes and memory loss.  The Veteran additionally reported that she was not working, primarily due to her depression.  Although she performed occasional volunteer work, there were times when she needed to leave this activity due to symptoms of depression and forgetfulness.

In reviewing the evidence overall, the Board finds that while there was some improvement reflected between the results of the September 2007 and December 2009 VA examination, this improvement was not improvement that reflects an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work. During the September 2007 VA examination, the examiner concluded that the Veteran's social functioning was diminished after she reported a reduced willingness to be around others or participate in social activities.  The September 2007 VA examiner also determined that the Veteran's episodes of dysphoria, anhedonia, and difficulties with concentration and/or memory would negatively affect occupational and social functioning.  In contrast, Veteran reported to the December 2009 VA examiner that she experienced enjoyment from participation in social activities and had good family relationships.  She was also volunteering.  However, as noted in the record, the Veteran reported having to leave her volunteer work due to her memory difficulties and depression, the same symptoms noted in the September 2007 examination.  See April 2010 Statement in Support of Claim.  Additionally, records from the 96th Medical Group show that although she was not provided with an Axis I diagnosis in December 2009, three months later, in March 2010, her diagnosis was once again depression. The evidence further shows that E.Z., who has been treating the Veteran since 2008, indicated that her symptoms had been stable during that time, indicating that no improvement had occurred. In the lay statement from the Veteran's husband, he reported that her range of emotions was limited, and her day to day functioning was difficult even after her being on psychiatric medications for her condition.

Overall, this evidence does not reflect a sustained improvement in the Veteran's condition. Thus, based on the foregoing, the Board finds that the March 2010 reduction of the Veteran's disability rating for depressive disorder NOS from 30 to 10 percent, effective June 1, 2010, was not proper, and the 30 percent rating should be restored.



ORDER

The reduction of the Veteran's disability rating for depressive disorder NOS from 30 percent to 10 percent, was not proper, and the 30 percent evaluation is restored, effective June 1, 2010.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


